76


     OFFICE   OF THE   ATTORNEY    GENERAL      OF TEXAS
                          AUSTIN




Honorable me4 Briman
criminal DifetriOt Attorney
Greg8 County
LoIwV~~W, Texas
Dear Sir:




                                          ents  a sumnary of a
                                             supervfslon    for the
                                               the question    of
uhether the el                               nt of ohanoe domi-
nates the prop                                very mob your
                                          sac additional raots.
                                       110~ the teat oonclu-
                                        or ohanoe predominates

                              are oonstrainsd    to hold in ao-



                                          very truly youra
                                     ATTo~OplqgRdLar~